Citation Nr: 0502290	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  03-10 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right arm and 
neck disorder.

3.  Entitlement to a disability rating in excess of 30 
percent for service-connected traumatic arthritis of the 
right (dominant) shoulder.

4.  Entitlement to compensation for a right hip and buttock 
disorder as the result of treatment at a VA medical facility 
pursuant to 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active duty for training from April 1961 to 
October 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), dated in November 2001 and January 2003 that denied the 
above claims.

The veteran has raised claims for service connection for PTSD 
and right arm and neck disorders, as secondary to his 
service-connected traumatic arthritis of the right shoulder.  
See 38 C.F.R. § 3.310.  These claims are referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) which 
introduced several fundamental changes into the VA 
adjudication process.  It eliminated the requirement under 
the old 38 U.S.C.A. § 5107(a) (West 1991) that a claimant 
must present a well-grounded claim before the duty to assist 
is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Here, the RO has not provided 
the veteran adequate notice concerning his claims for an 
increased rating for service-connected traumatic arthritis of 
the right shoulder and entitlement to compensation for a 
right hip and buttock disorder as the result of treatment at 
a VA medical facility pursuant to 38 U.S.C. § 1151.  The 
letters mailed by the RO to the veteran in March 2001 and 
June and October 2002 did not adequately address these 
issues.  Accordingly, the veteran must be provided adequate 
notice on remand.

On review of the claims folder, it also appears that the 
veteran might be in receipt of Social Security Administration 
(SSA) disability benefits.  Accordingly, any administrative 
decision of the Social Security Administration and the 
medical records relied upon to award disability benefits must 
be obtained and associated with the claims folder prior to 
further adjudication of this matter.  Murincsak v. Derwinski, 
2 Vet. App. 363, 369 (1992). 

Additionally, the veteran is seeking entitlement to service 
connection for an arm and neck disorder which he claims arose 
from the same in-service incident for which entitlement to 
service connection was awarded for his traumatic arthritis of 
the right shoulder.  Post-service VA outpatient treatment 
records as early as December 1980 have shown that the veteran 
intermittently reported neck, elbow and arm pain, some of 
which he described as radiating from his right shoulder.  A 
private medical record dated in April 1985 shows that the 
veteran sustained a neck sprain while pushing a motor vehicle 
out of the snow.  On remand, he should be examined by VA, 
with the benefit of the entire claims folder to be considered 
in conjunction with the examination, so that an appropriate 
opinion may be rendered.

Accordingly, this claim is remanded for the following action:

1.  Inform the veteran of (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for a higher rating for his 
service-connected right shoulder 
disability and the claim for entitlement 
to compensation for a right hip and 
buttock disorder as the result of 
treatment at a VA medical facility 
pursuant to 38 U.S.C. § 1151; (2) the 
information and evidence that VA will 
seek to obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide; and (4) request that 
the veteran provide any evidence in his 
possession that pertains to the claims.

2.  Obtain from SSA the records pertinent 
to the veteran's claim for disability 
benefits, including any administrative 
decision and the medical records relied 
upon concerning that claim.

3.  After the foregoing development has 
been accomplished, schedule the veteran 
for a VA orthopedic examination.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
folder was reviewed.  All necessary tests 
should be conducted.

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
likelihood) that any currently diagnosed 
neck and right arm disorders had their 
onset during active service or are related 
to any in-service disease or injury, i.e., 
the right shoulder injury in May 1961.  

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached.  

4.  Review the claims folder and ensure 
that the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.

5.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained as a result of this remand.  If 
the decision remains adverse to the 
veteran, furnish him and his representative 
a supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



